DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/09/2020.  These drawings are objected.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the reference numbers 105, 112 in Fig. 1 , 304 in Fig. 3, 422 in Fig. 4C and 525 in Fig. 6 are not specifically defined in the specification of the current application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
Claims 8-14 are rejected under 35 U.S.C. 101 because claim 8 is directed to a system comprising software only. The claim recites receiving geolocation…; receiving a signed electronic document …; determining if …; if the signed electronic document was properly executed, providing a prompt …; transmitting an authentication request … and receiving geolocation data … in response to the authentication request.  Although it recites “one or more processors; and a computer-readable medium, there is no section that defines any of them as hardware in the specification. In some instances, only examples of hardware are provided. Therefore, the claim is software per se. The examiner suggests including in the limitations a piece of hardware such as a memory or hardware processor to overcome this rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 20200380627 A1 hereinafter “Jarvis”) in view of MALLIAH et al. (US 20200019715 A1 hereinafter “Malliah”) in view of Kim (US 20130219284 A1).
Regarding claim 1, Jarvis discloses a computer-implemented method for performing a document validation process, comprising (Fig. 1): 
receiving geolocation data for a first device associate with a first user ([0021-0022] other information may be associated with a captured information such as a GPS location provided by the GPS sensor and the type of transaction associated with a document validation request transmitted from user device 110 to evaluation middleware system 120 that initiated the identity challenge from evaluation middleware system 120. For example, a capture profile may be created for images or documents associated with a user's home location (or another specific GPS coordinate) and the profile can include information associated with the images or documents taken at that home location); 
receiving a signed electronic document from the first device ([0027-0029] Evaluation middleware system 120 may receive document validation requests from user device 110. The document validation requests may include a document or an image of the document. In some embodiments, responsive to receiving a document validation request, evaluation middleware system 120 may determine a characteristic of the document [“signed electronic document”, See the capture profile below] such as by extracting information from an image; the characteristic may include a capture profile that is provided with the document in the document validation request. Capture profiles include historical information associated with a particular context including a user name signed [“signed electronic document”] into the mobile application, user device 110 or the document that is included in the document validation request (e.g., a capture profile associated with government-issued identification documents)); 
determining if the signed electronic document was properly executed by the first user ([0031] Validation results indicate the result of a validation service provider's validation process. Examples of validation results include whether the validation was successful, unsuccessful, or inconclusive (or unknown)).
Jarvis may not explicitly teach, but Malliah, which is a same field of endeavor, discloses the method, wherein transmitting an authentication request to the second device associated with the second user ([0044-0045] In operation 404, the computing system sends, to each of the one or more second client devices in the selection, an invite to access the first electronic document in the first state. Each invite includes a link for accessing the first electronic document. Prior to sending the invites to the second client devices, the computing system may generate a one-time password for each of said invitees [“authentication request”], which may be used to access the electronic document. In operation 406, the computing system receives, from at least one of the second client devices, a second indication of approval for the first electronic document in the first state); and 
receiving geolocation data from the second device in response to the authentication request ([0048] In operation 408, the second indications of approval for an electronic document are validated. Location information associated with the second client devices may also be verified (for example, by comparing with locations of known invitees) in operation 408).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jarvis with the teachings of Malliah to transmit an authentication request to the second device associated with the second user; receive geolocation data from the second device in response to the authentication request, and receive geolocation data from the second device in response to the authentication request. One of ordinary skill in the art would have been motivated to make this modification because the document processing unit 134 may be configured to manage requests to obtain multi-party approval for electronic documents, process changes and edits to electronic documents, and update documents based on electronic signature data transmitted from one or more client devices (para. 0028).
Although Jarvis teaches, in para. 0031, “capture profiles include historical information associated with a particular context including a user name signed (“signed electronic document”) into the mobile application” as stated above, the combination of Jarvis and Malliah does not discloses “if the signed electronic document was properly executed, providing a prompt to the first user, wherein the prompt is configured to request electronic contact address for a second device associated with a second user.”
In a same field of endeavor, Kim discloses the method, wherein if the [[signed electronic document]] was properly executed, providing a prompt to the first user, wherein the prompt is configured to request electronic contact address for a second device associated with a second user ([0183] The first device 100 may execute a widget window application for performing a device search and data transmission by using the widget window, and the first device 100 and the second device 200 may be connected to each other through the widget window application. The widget window application may detect the second device 200 located around the first device 100 and transmit an authentication code to the detected second device 200, and the second device 200 may confirm the authentication code and perform a Wi-Fi communication setup for connection to the first device 100. In addition, the second device 200 may provide an Internet Protocol (IP) value and the confirmed authentication code to the first device 100. The widget window application may authenticate the detected second device 200 and connect the first device 100 to the second device 200. Once authentication between the first device 100 and the second device 200 is performed, the first device 100 and the second device 200 may be connected to each other without another authentication);
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jarvis and Malliah with the teachings of Kim to provide a prompt to the first user if the signed electronic document was properly executed, wherein the prompt is configured to request electronic contact address for a second device associated with a second user. One of ordinary skill in the art would have been motivated to make this modification because it may allow searching for a device included in the received address book, if the widget window is selected, wherein the search unit searches for at least one of devices included in the received address book based on a keyword input through the widget window (para. 0017). Thus, a technique for effectively searching for a device by using an address book stored in a phone and transmitting data to a found device via the phone is desired (para. 0005).

Regarding claim 8, it is a system claim  that corresponds to the claim 1. Jarvis further discloses the system comprising: one or more processor and a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations ([0073-0076] one or more processors (also called central processing units, or CPUs), such as a processor 504 and a main or primary memory 508, such as random access memory (RAM)). Therefore, claim 8 is rejected for at least same reasons as claim 1.

Regarding claim 15, the scope of the claim is similar to that of claim 8. Accordingly, the claim is rejected using a similar rationale.


Claims 2, 3, 5, 9, 10, 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 20200380627 A1 hereinafter “Jarvis”) in view of MALLIAH et al. (US 20200019715 A1 hereinafter “Malliah”) in view of Kim (US 20130219284 A1) as applied to claim 1 above, and further in view of Parikh et al. (US 20190097804 A1 hereinafter “Parikh”).
Regarding claim 2, the combination of Jarvis, Malliah and Kim may not teach, but Parikh, which is a same field of endeavor, discloses the computer-implemented method of claim 1, further comprising: 
validating the signed electronic document based on the geolocation data for the first device and the geolocation data for the second device ([0045] TPA can optionally validate that TPB's [“second device”] current time and GPS coordinates are within a reasonable threshold of TPA's [“first device”] current time and GPS location and reject the validation).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jarvis, Malliah and Kim with the teachings of Parikh to validate the signed electronic document based on the geolocation data for the first device and the geolocation data for the second device. One of ordinary skill in the art would have been motivated to make this modification because it may allow verifying, with the first device, that the current clock time of the second device is within a threshold of a current clock time of the first device (clm. 20). Thus, The delivery of the document can be validated by a second device of the second user based on a comparison of the current clock time and GPS coordinates of first device as compared to the associated values of the second device (para. 0004).

Regarding claim 3, the combination of Jarvis, Malliah and Kim may not teach, but Parikh, which is a same field of endeavor, discloses the computer-implemented method of claim 2, wherein validating the signed electronic document further comprises: 
determining if the first device is within a predetermined threshold distance of the second device ([0045] TPA can optionally validate that TPB's [“second device”] current time and GPS coordinates are within a reasonable threshold of TPA's [“first device”] current time and GPS location and reject the validation).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jarvis, Malliah and Kim with the teachings of Parikh to determine if the first device is within a predetermined threshold distance of the second device. One of ordinary skill in the art would have been motivated to make this modification because it may allow verifying, with the first device, that the current clock time of the second device is within a threshold of a current clock time of the first device (clm. 20). Thus, The delivery of the document can be validated by a second device of the second user based on a comparison of the current clock time and GPS coordinates of first device as compared to the associated values of the second device (para. 0004). 

Regarding claim 5, the combination of Jarvis, Malliah and Kim may not teach, but Parikh, which is a same field of endeavor, discloses the computer-implemented method of claim 1, wherein determining if the signed electronic document was properly executed by the first user, further comprises: 
comparing identity information in one or more identity documents associated with the first user with identity information furnished by the first user ([0070-0072] TTP 102 hashes supplied document with computed TOTP. (step 306). TTP 102 compares computed hash to hash supplied by TPA 104 (originally from TPB 106). (step 308). Are the hashes equal? (step 310) If yes, the document is legitimate. (step 312) If no, the document is not legitimate. (step 314)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jarvis, Malliah and Kim with the teachings of Parikh to compare identity information in one or more identity documents associated with the first user with identity information furnished by the first user. One of ordinary skill in the art would have been motivated to make this modification because a hash of the document can be utilized to generate a digital signature. Digital signatures can provide the added assurances of evidence to origin, identity, and status of an electronic document, transaction or message, as well as acknowledging informed consent by the signer (para. 0041). Thus, if the hashes match, then depending upon the length of the TOTP (the length having been configured to match the desired level of cryptographic strength), it can be cryptographically infeasible (a term in the art) for TPA to have forged a document having the same cryptographic hash as the original document (para. 0047).

Regarding claim 9, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 10, the scope of the claim is similar to that of claim 3. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 12, the scope of the claim is similar to that of claim 5. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 16, the scope of the claim is similar to that of claim 2. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 17, the scope of the claim is similar to that of claim 3. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 19, the scope of the claim is similar to that of claim 5. Accordingly, the claim is rejected using a similar rationale.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 20200380627 A1 hereinafter “Jarvis”) in view of MALLIAH et al. (US 20200019715 A1 hereinafter “Malliah”) in view of Kim (US 20130219284 A1) in view of Parikh et al. (US 20190097804 A1 hereinafter “Parikh”) as applied to claim 2 above, and further in view of MALLOY et al. (US 20180158104 A1 hereinafter “Malloy”).
Regarding claim 4, the combination of Jarvis, Malliah, Kim and Parikh may not teach, but Malloy, which is a same field of endeavor, discloses the computer-implemented method of claim 2, wherein validating the signed electronic document further comprises: 
determining if the first device is within a predetermined threshold distance of the second device based on network address information associated with the first device and the second device([0025] the analysis network 112 may be configured to acquire identifiers and IP addresses from the devices of FIG. 2, and determine the connection of the devices to the network. Due to the connection of the first device 102, the second device 104, and the third device 106 with the household network at time t1, the analysis network 112 may be configured to generate a relatively high co-location score [“threshold”] for the devices 102-106). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jarvis, Malliah, Kim and Parikh with the teachings of Malloy to determining if the first device is within a predetermined threshold distance of the second device based on network address information associated with the first device and the second device. One of ordinary skill in the art would have been motivated to make this modification because location data may include at least one of an IP address and GPS data. Thus, the analysis network (or the signed electronic document) may be configured to utilize the detected IP address to determine the physical location of the router and the devices (or first and second devices) connected thereto (para. 0018).

Regarding claim 11, the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 18, the scope of the claim is similar to that of claim 4. Accordingly, the claim is rejected using a similar rationale.


Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US 20200380627 A1 hereinafter “Jarvis”) in view of MALLIAH et al. (US 20200019715 A1 hereinafter “Malliah”) in view of Kim (US 20130219284 A1) as applied to claim 1 above, and further in view of Kleinberg (US 20190005145 A1).
Regarding claim 6, the combination of Jarvis, Malliah and Kim may not teach, but Kleinberg, which is a same field of endeavor, discloses the computer-implemented method of claim 1, wherein the electronic contact address for a second device comprises a phone number ([0013] Each informational record can be associated with an electronic contact card or multiple electronic contact cards. An electronic contact card includes contact information such as an address, email address, website, and/or a phone number).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jarvis, Malliah and Kim with the teachings of Kleinberg to include an electronic contact address for a second device comprises a phone number. One of ordinary skill in the art would have been motivated to make this modification because registering operation may register an owner after receiving a registration request, allowing the owner to own and create informational records, which include electronic contact cards that can be associated with one or more documents via a unique identifier. Thus, the owner may provide authentication credentials, preferences, and/or security information during the registration process (para. 0047).

Regarding claim 7, the combination of Jarvis, Malliah and Kim may not teach, but Kleinberg, which is a same field of endeavor, discloses the computer-implemented method of claim 1, wherein the electronic contact address for a second device comprises a screen name or email address ([0013] Each informational record can be associated with an electronic contact card or multiple electronic contact cards. An electronic contact card includes contact information such as an address, email address, website, and/or a phone number).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jarvis, Malliah and Kim with the teachings of Kleinberg to include an electronic contact address for a second device comprising a screen name or email address. One of ordinary skill in the art would have been motivated to make this modification because registering operation may register an owner after receiving a registration request, allowing the owner to own and create informational records, which include electronic contact cards that can be associated with one or more documents via a unique identifier. Thus, the owner may provide authentication credentials, preferences, and/or security information during the registration process (para. 0047).

Regarding claim 13, the scope of the claim is similar to that of claim 6. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 14, the scope of the claim is similar to that of claim 7. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 20, the scope of the claim is similar to that of claim 6. Accordingly, the claim is rejected using a similar rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bui et al. (US 20180239959 A1): ELECTRONIC DATA PARSING AND INTERACTIVE USER INTERFACES FOR DATA PROCESSING- [0130] the system can determine a user or user role that is to be assigned each task upon traversing to the task, or traversing to within a threshold distance (e.g., according to one or more paths through nodes) of the task. For example, the system can monitor an average elapsed time that a particular user takes to complete actions or tasks, and can prefer assignment of the task to a user who more quickly completes actions or tasks.
Unger et al. (US 10726373 B1)- Col. 11, ln. 07-17, applications, such as, operating system 206, client display engine 222, other client apps 224, web browser 226, or the like, may be arranged to employ geo-location information to select one or more localization features, such as, time zones, languages, currencies, calendar formatting, or the like. Localization features may be used in documents, asset classification, user-interfaces, reports, as well as internal processes or databases. In at least one of the various embodiments, geo-location information used for selecting localization information may be provided by GPS 258.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        

/Jeremy S Duffield/Primary Examiner, Art Unit 2498